Citation Nr: 0842540	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-17 539	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2006, the Board remanded the claim for the 
issuance of a statement of the case (SOC).  The RO issued a 
SOC in May 2007.  Later in May 2007, the veteran perfected 
his appeal when he submitted a timely substantive appeal.


FINDING OF FACT

The veteran does not have degenerative disc disease of the 
lumbosacral spine that is attributable to his active military 
service.


CONCLUSION OF LAW

The veteran does not have degenerative disc disease of the 
lumbosacral spine that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2002 and April 2007 
notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate his claim.  
By the April 2007 letter, the RO provided the veteran with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in May 
2007, which followed the April 2007 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of the service connection issue for 
further notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(SMRs) had been obtained and associated with the claims file; 
however, those records are no longer part of the claims file 
and are lost or destroyed.  There is some question about 
whether the veteran was notified that the SMRs were lost or 
destroyed during the adjudication process.  However, as 
explained in more detail below, the veteran has not alleged 
that there was an in-service injury or disease that would be 
documented in the SMRs.  Therefore, remand for notification 
is not necessary.  

The veteran has identified Mountain Neurological Center, 
Owen-Smith Clinic, Blue Ridge Bone and Joint Clinic, Haywood 
County Hospital, Haywood Regional Medical Center, and Harris 
Regional Hospital as private treatment providers.  Available 
records from those facilities were obtained.  The RO also 
requested and received records from the Social Security 
Administration (SSA).  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran asserts that he has experienced low back pain 
from an early age.  The veteran has submitted a statement 
from his sister, dated in December 2002, wherein she supports 
his assertion.  In addition, the veteran maintains that he 
entered military service with a back disability; however, he 
admits that he failed to mention his back problems when he 
enrolled.  The veteran alleges in an April 2007 statement 
that the physical demands of active military service 
aggravated his back disability, despite no manifestation of 
the disability until after his separation from active 
military service.  Thus, the veteran contends that service 
connection should be warranted on the basis of aggravation.

The veteran is unable to identify any medical records to 
substantiate his assertion of back problems prior to service.  
The Board must then analyze the probative value of the lay 
evidence of record.  See Washington v. Nicholson, 19 Vet. 
App. 362, 367 (2005).  Competent lay testimony is limited to 
that which the witness has actually observed and is within 
the realm of his or her personal knowledge.  38 C.F.R. 
§ 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  In general, a layperson's account does not 
constitute the type of evidence that would serve as the basis 
for a finding that a condition pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).  Thus, the 
statements of the veteran and his sister regarding general 
notions of low back pain or back problems are generally 
sufficient to establish symptomatology; however, the 
statements are insufficient to establish a diagnosis of a 
pre-service condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, because there is no 
competent medical evidence of a pre-service disability, the 
Board finds that service connection is not warranted on the 
basis of aggravation.  

Alternately, implied within the veteran's statements, the 
veteran alleges that he has a low back disability that was 
incurred as a result of the physical demands of active 
military service, despite no manifestation of the disability 
until after his separation from the military.  Thus, he also 
contends that service connection should be warranted on a 
direct basis.

A review of the post-service medical evidence reveals that 
the veteran has been diagnosed with degenerative disc disease 
of the lumbosacral spine.  An April 1989 x-ray report from 
Haywood County Hospital reflects that the veteran had changes 
consistent with degenerative disc disease of the lumbar spine 
at L4.  In addition, records from the Blue Ridge Bone and 
Joint Clinic state that the veteran was diagnosed with 
degenerative disc disease in April 1991.  The Blue Ridge 
records note that a December 1992 MRI indicated significant 
disc degeneration at L1-L2 as well as disc degeneration at 
L4-L5 and L5-S1.  The veteran has undertaken physical therapy 
and has received several prescriptions for medications in 
order to manage the pain caused by the disability.  SSA 
determined that the veteran is disabled as a result of his 
low back disability as of April 2, 1995.  Thus, the evidence 
establishes the existence of a current disability:  
degenerative disc disease of the lumbosacral spine.

As mentioned above, the SMRs were once part of the claim 
file; however, the records have become separated from the 
file and are either lost or destroyed.  The Board notes that 
it has a heightened obligation to explain its findings and 
conclusions when SMRs are lost.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  As mentioned above, the veteran is 
competent to report factual matters of which he had first 
hand knowledge.  See Washington, 19 Vet. App. at 367.  
However, in the veteran's case, he has not identified any in-
service event, injury, or disease related to his low back 
problems or that there would be any evidence of such in the 
SMRs.  Instead, the veteran admits that he began having 
problems with his back only after being released from active 
service.  In addition, during two medical examinations (at 
Blue Ridge Bone and Joint Clinic in December 1994 and with a 
Dr. M in December 1992), the veteran stated that his back 
problems were first manifest in 1969-after the veteran's 
active military service.  Moreover, the veteran stated in his 
October 2002 notice of disagreement that, "I completed my 
two years of service obligation without back problem that I 
can remember."  Consequently, the Board finds that, even 
with heightened consideration as a result of missing SMRs, 
there is no allegation that a disease or injury was incurred 
in service and there is no evidence of record to show that a 
disease or injury was incurred in service.

None of the post-service medical records addresses the cause 
or inception of the veteran's degenerative disc disease of 
the lumbosacral spine.  No medical professional, in the 
course of treating the veteran's low back disability, has 
related the current disability to the veteran's military 
service.  Without competent medical evidence attributing the 
current disability to active military service, service 
connection may not be awarded.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  
Because the evidence of record contains sufficient, competent 
medical evidence of the current disability; does not 
establish that the veteran suffered an event, injury, or 
disease in service; and does not indicate that the 
degenerative disc disease of the lumbosacral spine may be 
associated with the veteran's military service, the Board 
finds that a medical examination is not warranted.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In consideration of the evidence, the Board finds that the 
veteran does not have degenerative disc disease of the 
lumbosacral spine that is attributable to his active military 
service.  For the foregoing reasons, the Board finds that the 
claim of service connection for degenerative disc disease of 
the lumbosacral spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


